Judgment reversed upon the law and the facts, and a new trial granted, costs to appellant to abide the event. We are of opinion that the findings by the learned trial court that defendant Mendel Charles was solvent at the time of the conveyance by him to his wife; that the mortgage by defendant Beatrice Charles to defendant Samuel L. Wallerstein, for $2,500, was for a good and valuable consideration; that the conveyance by Beatrice Charles to defendant Abraham H. Chaikin was for a good and valuable consideration, and that the conveyances and mortgage were not made with intent to hinder, delay and defraud the just creditors of defendant Mendel Charles, were contrary to the weight of the evidence. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.